Exhibit 3.4 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF MEDIA GENERAL, INC. ARTICLE I The name of the Corporation is MEDIA GENERAL, INC. ARTICLE II A.The aggregate number of shares which the Corporation shall have the authority to issue, each of which shall have no par value per share, are as follows: Class No. of Shares Voting Common Non-Voting Common Preferred B.The preferences, limitations, and relative rights of the different classes of shares are as follows: Preferred Shares (a)The Board of Directors is authorized, without shareholder action, to classify or reclassify any or all of the unissued Preferred Shares from time to time in one or more series and to provide for the designation, preferences, limitations and relative rights of the shares of each series by the adoption of Articles of Amendment to these Articles of Incorporation setting forth: (i)The maximum number of shares in the series and the designation of the series, which designation shall distinguish the shares thereof from the shares of any other series or class; (ii)Whether shares of the series shall have special, conditional or limited voting rights, or no right to vote, except to the extent prohibited by law; (iii)Whether shares of the series are redeemable or convertible (x) at the option of the Corporation, a shareholder or another person or upon the occurrence of a designated event, (y) for cash, indebtedness, securities or other property, and (z) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events; (iv)Any right of holders of shares of the series to distributions, calculated in any manner, including the rate or rates of dividends, and whether dividends shall be cumulative, noncumulative or partially cumulative; (v)The amount payable to holders of shares of the series in the event of voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation; (vi)Any preference of the shares of the series over the shares of any other series or class with respect to distributions, including dividends, and with respect to distributions upon the liquidation, dissolution or winding up of the affairs of the Corporation; and (vii)Any other preferences, limitations or specified rights (including a right that no transaction of a specified nature shall be consummated while any shares of such series remain outstanding except upon the assent of all or a specified portion of such shares) now or hereafter permitted by the Virginia Stock Corporation Act (as it exists on the date hereof or as it may be amended from time to time, the “
